
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 330
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Tanner (for
			 himself, Mr. Duncan,
			 Mr. Davis of Tennessee,
			 Mrs. Blackburn,
			 Mr. Roe of Tennessee,
			 Mr. Cohen,
			 Mr. Cooper,
			 Mr. Gordon of Tennessee, and
			 Mr. Wamp) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Secretary of the Navy should name an appropriate Navy
		  ship in honor of Marine Corps General Clifton B. Cates of Tiptonville,
		  Tennessee.
	
	
		Whereas Clifton B. Cates of Tiptonville, Tennessee served
			 as a United States Marine during World Wars I and II and the Korean War;
		Whereas Clifton B. Cates entered the Marine Corps as a
			 Second Lieutenant in 1917 at the beginning of World War I, during which he
			 fought in the crucial Second Battle of the Marne;
		Whereas during that fight, then-Lieutenant Cates was
			 wounded and gassed but refused to be evacuated;
		Whereas Clifton B. Cates was the most decorated Marine
			 Corps Officer of World War I, having been awarded the Navy Cross, Army
			 Distinguished Service Cross with Oak Leaf Cluster, Silver Star Medal with Oak
			 Leaf Cluster, Purple Heart Medal with Oak Leaf Cluster, the Legion of Honor,
			 and the Croix de Guerre with Gilt Star and 2 palms;
		Whereas during World War II, Clifton B. Cates led Marines
			 at Guadalcanal, and the seizure of Iwo Jima, and in recognition of his service
			 was awarded the Legion of Merit with Combat “V” and the Distinguished Service
			 Medal with a gold star;
		Whereas Clifton B. Cates was one of the few officers of
			 any branch of the United States Armed Forces to command, under fire, a platoon,
			 a company, a battalion, a regiment, and a division;
		Whereas Clifton B. Cates was advanced to the rank of
			 General in 1948 and was named the 19th Commandant of the United States Marine
			 Corps;
		Whereas Clifton B. Cates served his country as a United
			 States Marine for 37 years through 3 wars; and
		Whereas members of the Clifton Cates Memorial Fund led by
			 retired Colonel Otto Melsa and Ed Youngblood have worked tirelessly to bring
			 recognition to the significant accomplishments of General Clifton B. Cates:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Secretary of the Navy should name an appropriate Navy
			 ship in honor of Marine Corps General Clifton B. Cates of Tiptonville,
			 Tennessee.
		
